OPINION — AG — INASMUCH AS THE STATE BANKING ACT, ABOVE MENTIONED, CONTAINS NO PROVISIONS (AND YOU SUGGEST NONE), PROHIBITING A CORPORATE INSURANCE AGENCY OR A PRIVATE CORPORATION, SUCH AS REFERRED TO BY YOU, FROM OWNING STOCK IN A STATE BANK, THE ATTORNEY GENERAL IS OF THE OPINION THAT IT IS NOT UNLAWFUL FOR SUCH AN AGENCY OR CORPORATION TO OWN STOCK IN A STATE BANK. THE OPINION ABOVE REFERRED TO IS IN ACCORD WITH THE PRINCIPLES OF LAW ANNOUNCED IN OUR OPINION TO YOU DATED FEBRUARY 15, 1960, A COPY OF WHICH IS ENCLOSED. CITE: 36 O.S. 1963 Supp., 1407.1 [36-1407.1], 6 O.S. 1961 1-501 [6-1-501], 18 O.S. 1961 1.19 [18-1.19], 36 O.S. 1961 1314 [36-1314], ARTICLE IX, SECTION 41, 79 O.S. 1961 31 [79-31] (FRED HANSEN)